
	
		I
		112th CONGRESS
		2d Session
		H. R. 4122
		IN THE HOUSE OF REPRESENTATIVES
		
			March 1, 2012
			Mr. McKeon (for
			 himself, Ms. Loretta Sanchez of
			 California, Mr. Farr, and
			 Mr. Kucinich) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To amend the Lacey Act Amendments of 1981 to clarify
		  provisions enacted by the Captive Wildlife Safety Act, to further the
		  conservation of certain wildlife species, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Big Cats and Public Safety Protection
			 Act.
		2.FindingsThe Congress finds the following:
			(1)The global illicit trade in wildlife may be
			 worth up to $20,000,000,000 annually and the value of United States legal
			 wildlife trade was recently estimated at $2,800,000,000 annually.
			(2)The illegal trade
			 in prohibited wildlife species (as that term is defined in the Lacey Act
			 Amendments of 1981) stimulates demand and expands markets in which those
			 species can be illegally sold.
			(3)The private
			 ownership of and commerce in prohibited wildlife species has a substantial and
			 detrimental effect on the health and general welfare of the American people and
			 on the species themselves.
			(4)Activities related
			 to prohibited wildlife species that are not an integral part of the interstate
			 or foreign commerce in such species, such as private ownership and possession,
			 nonetheless have a substantial and direct effect upon interstate commerce
			 because—
				(A)after breeding,
			 many prohibited wildlife species are transported in interstate commerce;
			 and
				(B)privately owned
			 prohibited wildlife species have been transported in interstate commerce before
			 transfer of ownership.
				(5)Private ownership
			 of prohibited wildlife species contributes to swelling the interstate traffic
			 in those species.
			(6)Prohibited
			 wildlife species in private ownership or possession, or distributed intrastate,
			 are fungible commodities that cannot be differentiated from prohibited wildlife
			 species possessed or distributed interstate. Thus, it is not feasible to
			 distinguish, in terms of control, between prohibited wildlife species in
			 private ownership or possession or distributed intrastate and prohibited
			 wildlife species possessed and distributed interstate.
			(7)Federal control of
			 the intrastate private ownership and breeding of prohibited wildlife species is
			 essential to the effective control of the interstate incidents of traffic in
			 such species.
			(8)The United States
			 is a party to the Convention on International Trade in Endangered Species of
			 Wild Fauna and Flora, which was designed to protect species of wild fauna and
			 flora against over-exploitation through international trade.
			3.DefinitionsSection 2 of the Lacey Act Amendments of
			 1981 (16 U.S.C. 3371) is amended by adding at the end the following:
			
				(l)BreedThe term breed means to
				facilitate the reproduction of a prohibited wildlife species for commercial
				use.
				. 
		4.ProhibitionsSection 3(a) of such Act (16 U.S.C. 3372(a))
			 is amended—
			(1)in paragraph
			 (2)—
				(A)by adding
			 or after the semicolon at the end of subparagraph (A);
			 and
				(B)by striking
			 subparagraph (C);
				(2)by striking
			 or after the semicolon at the end of paragraph (3), by
			 redesignating paragraph (4) as paragraph (5), and by inserting after paragraph
			 (3) the following:
				
					(4)subject to subsection (e), to import,
				export, transport, sell, receive, acquire, purchase, breed, possess, or own any
				prohibited wildlife species; or
					;
				and
			(3)in paragraph (5),
			 as so redesignated, by striking (1) through (3) and inserting
			 (1) through (4).
			5.Nonapplicability
			 of offenses
			(a)In
			 generalSection 3(e) of such
			 Act (16 U.S.C. 3372(e)) is amended—
				(1)by amending
			 paragraph (1) to read as follows:
					
						(1)In
				generalSubsection (a)(4)
				does not apply to—
							(A)importation,
				exportation, transportation, sale, receipt, acquisition, breeding, possession,
				ownership, or purchase of an animal of a prohibited wildlife species, by a
				person that, under regulations prescribed under paragraph (3), is described in
				subparagraph (A), (B), (C), or (D) paragraph (2) with respect to that species;
				and
							(B)transportation,
				possession, or ownership of an animal of a prohibited wildlife species, by a
				person that, under regulations prescribed under paragraph (3), is described in
				subparagraph (E) of paragraph (2) with respect to that
				animal.
							;
				and
				(2)in paragraph
			 (2)—
					(A)by amending
			 subparagraph (A) to read as follows:
						
							(A)is a zoo accredited by the Association of
				Zoos and Aquariums;
							;
				and
					(B)in subparagraph (C)—
						(i)by
			 striking is an accredited;
						(ii)in
			 clause (iii), by striking and;
						(iii)in
			 clause (iv), by striking or and inserting and;
			 and
						(iv)by
			 adding at the end the following:
							
								(v)does not allow the transport and display of
				animals
				off-site;
								;
						(C)in subparagraph
			 (D), by striking the period at the end and inserting ; or;
			 and
					(D)by adding at the
			 end the following:
						
							(E)is in possession of one or more animals of
				the prohibited wildlife species, that—
								(i)were born before
				the date of enactment of this
				subparagraph; and
								(ii)are registered
				with the Animal and Plant Health Inspection Service within 6 months after the
				date of promulgation of regulations implementing this subparagraph by the
				Secretary of the Interior and the Secretary of
				Agriculture.
								.
					(b)RegulationsNot later than 6 months after the date of
			 enactment of this Act the Secretary of the Interior, acting through the United
			 States Fish and Wildlife Service, and the Secretary of Agriculture, acting
			 through the Animal and Plant Health Inspection Service, shall promulgate
			 regulations implementing the amendments made by this section.
			6.Penalties
			(a)Civil
			 penaltiesSection 4(a)(1) of
			 such Act (16 U.S.C. 3373(a)(1)) is amended—
				(1)by inserting
			 (a)(4), after subsections; and
				(2)by striking
			 subsection (d) and inserting subsection (a)(4),
			 (d),.
				(b)Criminal
			 penaltiesSection 4(d) of such Act (16 U.S.C. 3373(d)) is
			 amended—
				(1)in paragraph
			 (1)—
					(A)in subparagraph
			 (A), by striking or after the comma at the end;
					(B)in subparagraph (B), by adding
			 or after the comma at the end; and
					(C)by inserting after
			 subparagraph (B) the following:
						
							(C)knowingly violates paragraph (4) of section
				3(a),
							;
				and
					(2)in paragraph (2),
			 by inserting , or in the exercise of due care should know that the
			 conduct violates paragraph (4) of section 3(a), after treaty or
			 regulation.
				7.ForfeitureSection 5(a) of such Act (16 U.S.C. 3374(a))
			 is amended—
			(1)in paragraph (1),
			 by inserting bred, possessed, owned, after
			 acquired,; and
			(2)in paragraph
			 (2)—
				(A)by inserting
			 breeding, possessing, owning, after acquiring,;
			 and
				(B)by inserting
			 or involved the breeding, possession, or ownership of a prohibited
			 wildlife species.
				
